Citation Nr: 1216421	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for residuals, meniscal removal, cartilage semilunar, left knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In August 2008, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess his service-connected left knee disability in July 2007, more than 4 years ago.  His representative references a worsening of the disorder.  Consequently, the Board finds that a more current examination is needed in this case. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased

The Board notes that during the August 2008 hearing before a DRO, the Veteran testified that he was not currently employed and that his service-connected left knee disability impacts his ability to work.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for his service-connected left knee disability.  The granting of an increase for his service-connected left knee disability would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

VA outpatient treatment reports dated from July 2008 to August 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes in the Veteran's May 2008 substantive appeal (via VA form 9), the Veteran requested a hearing before the Board at the RO (a Travel Board hearing) and a hearing before a local Decision Review Officer (DRO).  The Veteran has provided testimony before a DRO (as noted above).  Neither he nor his representative has reasserted a desire for a Board hearing.  Nevertheless, as the Veteran has not specifically withdrawn his request for a Travel Board hearing, and as the Veteran's appeal is being remanded on other grounds, the Board finds that, on remand, if appropriate, the RO should obtain clarification from the Veteran as to whether he desires a hearing before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records pertaining to the left knee, dated from May 2006 to July 2008 and from August 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Then, arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected left knee disability.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

The examiner should conduct range of motion studies of the left knee, expressed in degrees. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 



The examiner should indicate whether there is recurrent subluxation or lateral instability of the left knee. 
The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability, chronic conjunctivitis and pterygium, both eyes, recurrent, without consideration of any other nonservice-connected disability, together or alone, renders him unable to secure or follow a substantially gainful occupation. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Request the Veteran to clarify whether he desires to testify at a hearing before the Board at the RO.  If requested, schedule the Veteran for such a hearing.   If the Veteran no longer desires a hearing before the Board, he and/or his representative should so state in writing.

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


